Exhibit 12.2 MISSISSIPPI POWER COMPANY Computation of ratio of earnings to fixed charges plus preferred dividend requirements for the five years ended December 31, 2011 and the year to date June 30, 2012 Six Months Ended Year ended December 31, June 30, Thousands of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ Interest expense, net of amounts capitalized Interest component of rental expense (a) AFUDC - Debt funds 12 Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans 47 33 14 0 Amort of debt disc, premium and expense, net Other interest charges Interest component of rental expense (a) Fixed charges as defined Tax deductible preferred dividends 96 Non-tax deductible preferred dividends Ratio of net income before taxes to net income x x x x x x Preferred dividend requirements before income taxes Fixed charges plus preferred dividend requirements $ RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED DIVIDEND REQUIREMENTS (a)Includes the interest component of rentals where determinable plus one-third of remaining rental expense.
